Citation Nr: 0202777	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  02-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.  
He also had service in the Army National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2000 RO rating decision that denied service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and ringing 
in the ears (tinnitus) was denied by an RO rating decision in 
January 1997; the veteran filed a notice of disagreement, but 
after the RO sent him a statement of the case, he did not 
respond with a substantive appeal.

2.  Evidence submitted to reopen the previously denied claim 
is neither cumulative nor duplicative, has not been 
previously considered by VA adjudicators, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Bilateral hearing loss began in active service.

4.  Tinnitus is causally related to the service-connected 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision denying service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  Evidence submitted since the January 1997 denial is new 
and material; the claim for service connection for bilateral 
hearing loss and tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (2001).

4.  Tinnitus is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Claim

In order to reopen a previously denied claim, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In considering whether a claim may be reopened, 
a two-step analysis must be performed.  First, the Board must 
determine whether the evidence is new and material.  If, and 
only if, the Board determines that the claimant has produced 
new and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  New and material evidence is 
defined by 38 C.F.R. § 3.156(a):

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

The Board finds that the veteran has submitted medical 
evidence linking his bilateral hearing loss to acoustic 
trauma in service, and his tinnitus to the hearing loss.  
This evidence meets all the criteria of 38 C.F.R. § 3.156(a), 
and the claim is reopened accordingly.  The Board 
acknowledges that the RO had already reopened the claim, but 
even when the RO has found a claim to be reopened by new and 
material evidence, the Board must still ensure it has 
jurisdiction.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

Application of VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.

The veteran has been provided with medical examinations to 
determine the nature and extent of his bilateral hearing loss 
and tinnitus.  He and his representative have been provided 
with a statement of the case that discusses the pertinent 
evidence, and the laws and regulations related to the claims, 
that essentially notifies them of the evidence needed by the 
veteran to prevail on the claims.  RO attempts to obtain 
additional service department medical records concerning the 
veteran's service with the Army National Guard have been 
unsuccessful.  In a September 2001 letter, the RO notified 
the veteran of the evidence needed to substantiate his claims 
and offered to assist him in obtaining any relevant evidence.  
In the substantive appeal, the veteran suggested that 
additional information concerning the etiology of his hearing 
loss and tinnitus could be obtained from a private physician.  
The veteran's representative has been given the opportunity 
to submit written argument.  In view of the favorable 
determinations to the veteran in this decision, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims and 
that there is no prejudice to him by appellate consideration 
of the claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claims as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  


A.  Factual Background

The veteran had active service from March 1967 to March 1969, 
with subsequent service in the Army National Guard.

Service documents show that the veteran's principal 
occupation in active service was a blaster in combat 
engineering.

Service medical records show that the veteran gave a history 
of hearing loss in January 1969 at the time of his medical 
examination for separation from service.  On the authorized 
audiological evaluation at that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

25
LEFT
0
0
0

0

The examiner noted that the veteran had high frequency 
hearing loss in the right ear.

VA, service department, and private medical reports show that 
the veteran was treated and evaluated for various problems in 
the 1980's, 1990's, and 2000.  The more salient medical 
reports related to the claims for service connection for 
bilateral hearing loss and tinnitus are discussed below.

On the authorized service department audiological evaluation 
in March 1984, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
55
55
LEFT
10
5
15
20
30


On the authorized service department audiological evaluation 
in May 1991, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
50
60
LEFT
5
0
25
50
50

On the authorized VA audiological evaluation in November 
1996, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
55
60
LEFT
20
20
50
60
65

Speech audiometry revealed speech recognition ability of 
78 percent in the right ear and of 76 percent in the left 
ear.  The summary of test results was bilateral, mild sloping 
to moderately-severe, sensorineural hearing loss from 1500 to 
8000 Hertz.  It was noted that the veteran complained of 
constant tinnitus that he reported began in service.

A private medical report dated in January 1997 notes that the 
veteran was previously seen for hearing loss.  It was noted 
that he had severe hearing loss and tinnitus that was most 
likely related to the hearing loss.

A private medical report shows that the veteran underwent 
audiological evaluation in July 1998, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50

65
LEFT
20
35
60

60

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 64 percent in the left 
ear.

A private medical report dated in October 1999 notes that the 
veteran had bilateral tinnitus and bilateral high-frequency 
sensorineural hearing loss.  It was noted that he had been 
previously employed by the U.S. Postal Service and had 
developed tinnitus while performing his duties for that 
employer.

A private medical report shows that the veteran underwent 
audiological evaluation in December 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
60
55
LEFT
25
25
50
60
70

A private medical report dated in March 2000 notes that the 
veteran had a history of hearing loss and tinnitus.  It was 
noted that the veteran had a history of exposure to loud 
noises in service while employed as a blaster for many years.  
It was noted that the ringing in the ears apparently began in 
service and had been getting progressively worse.  The 
signatory opined that the veteran's tinnitus was the result 
of sensorineural hearing loss that was due to loud noise 
exposure.

A private medical report of the veteran's treatment in August 
2000 notes a history of tinnitus and hearing loss since the 
1960's.  It was noted that the veteran had a history of 
exposure to noise in service.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  

The evidence shows that the veteran currently has bilateral 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
and he may be granted service connection if the hearing loss 
can be linked to service.  Ledford v. Derwinski, 3 Vet. App. 
87 (1992).  The service medical records reveal that the 
veteran complained of hearing loss at the time of his medical 
examination for separation from service and that 
sensorineural hearing loss of the right ear was found.  On 
audiometric testing at the time of his medical examination 
for separation from service the decibel thresholds were all 
zero decibels at the frequencies tested except for the right 
ear threshold at 4000 hertz that was 25 decibels.  By some 
medical authorities, decibel thresholds of zero to 20 
represent normal hearing, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).

The post-service medical records show that the veteran 
underwent various audiological evaluations from 1984 to 1999 
that all revealed decibel thresholds of more than 20 decibels 
at various frequencies from 500 to 4,000 hertz.  A private 
medical report dated in March 2000 indicates that the 
veteran's right ear hearing loss is due to loud noise 
exposure and that the veteran underwent such loud noise 
exposure while working as a blaster in service.  The evidence 
indicates that the right ear hearing loss is due to exposure 
to loud noise that began in service.  Under the 
circumstances, the Board finds that the right ear hearing 
loss began in service.

The evidence relating to the etiology of the left ear hearing 
loss is less clear.  The service medical records reveal that 
the veteran complained of hearing loss, but left ear hearing 
loss was not found.  The post-service medical records, 
however, show left hearing loss on all audiological 
evaluations and the private medical report dated in March 
2000 indicates that the left ear hearing loss is due to 
exposure to loud noise in service.  In the judgment of the 
Board, the overall evidence also supports the conclusion that 
the left ear hearing loss began in service with application 
of the benefit of the doubt doctrine in favor of the veteran.  
VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The private medical report dated in October 1999 indicates 
that the veteran's tinnitus began while he was working at the 
U.S. Postal Service, but other medical evidence such as the 
January 1997 and March 2000 private medical reports indicate 
that the tinnitus is causally related to the bilateral 
sensorineural hearing loss.  The overall evidence is 
essentially in equipoise as to whether or not the tinnitus is 
causally related to the sensorineural hearing loss.  Hence, 
the veteran prevails with application of the benefit of the 
doubt doctrine, as above.

After consideration of all the evidence, the Board finds that 
the evidence supports granting service connection for the 
veteran's bilateral sensorineural hearing loss, and secondary 
service connection for the tinnitus as being proximately due 
to or the result of the service-connected bilateral 
sensorineural hearing loss.  Therefore, the claims are 
granted.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

